King, C.J., and Douglas, J.,
dissenting: We would reverse the conviction and remand for a new trial, because we find that evidence of the. defendant’s refusal to take a blood alcohol content *261(BAC) test was admitted at trial in violation of her privilege against furnishing evidence against herself protected by part I, article 15 of the New Hampshire Constitution.
The United States Supreme Court has held that admission of evidence of the defendant’s refusal to take a BAC test in a criminal case does not violate the defendant’s federal privilege against self-incrimination. See South Dakota v. Neville, 459 U.S. 553 (1983). As a result of independent analysis of the corresponding privilege against self-incrimination embodied in our State Constitution, see State v. Ball, 124 N.H. 226, 231-33, 471 A.2d 347, 350-51 (1983), we disagree with the conclusion of the majority and would hold that the protections afforded in our State Constitution are broader than those recognized in the Federal Constitution.
We begin our analysis by examining the statute governing the defendant’s submission or refusal to submit to a BAC test. We then examine the privilege provided by the State Constitution and the protections it seeks to give. We conclude that the extent of compulsion exerted upon the defendant in order to obtain this kind of evidence violates the fundamental principle that the State, not the defendant, must furnish the evidence needed for a conviction.
RSA 265:82 (Supp. 1983) proscribes DWI and driving with a BAC of 10/100 percent or more by weight of alcohol in the blood. Drivers upon the highways of this State are deemed to have consented to the administration of blood, urine or breath tests performed by a variety of chemical and physical processes. RSA 265:84 (Supp. 1983). RSA 265:88-a (Supp. 1983) then declares that the defendant’s refusal to take the BAC test, RSA 265:84 (Supp. 1983), is admissible in evidence.
RSA 265:92 (Supp. 1983) provides that any person arrested for a violation or misdemeanor under RSA chapter 265 who refuses the request of a law enforcement officer to submit to a test as provided in RSA 265:84 (Supp. 1983) shall have his license or his non-resident driving privilege revoked. The period of revocation for a first refusal of consent, with no prior DWI convictions, is a mandatory ninety days; and for a second refusal of consent, or for a refusal of consent, with a prior DWI conviction, is a mandatory one year. RSA 265:92,1 (Supp. 1983).
Part I, article 15 of the State Constitution provides that “[n]o subject shall be held to answer for any crime, or offense, until the same is fully and plainly, substantially and formally, described to him; or be compelled to accuse or furnish evidence against himself.” (Emphasis added.) The corresponding testimonial privilege under the fifth amendment of the United States Constitution is that “[n]o person ... *262shall be compelled in any criminal case to be a witness against himself.” (Emphasis added.)
The fifth amendment privilege protects only against compelled evidence of a testimonial or communicative nature. Schmerber v. California, 384 U.S. 757, 760-65 (1966). The fifth amendment does not protect the accused from being compelled to become the source of real or physical evidence such as a blood test or handwriting exemplar to be used against him. In State v. Arsenault, 115 N.H. 109, 112, 336 A.2d 244, 246 (1975) and State v. Sturtevant, 96 N.H. 99, 103, 70 A.2d 909, 911-12 (1950) we observed that the State testimonial privilege was similarly limited to testimonial and communicative acts. These opinions, however, addressed only the distinction between testimonial and non-testimonial evidence. Although Arsenault and Sturtevant find the State constitutional privilege similar to the federal constitutional privilege in this respect, they do not govern as to all aspects of the State constitutional privilege.
The language of the State privilege leaves us with the distinct impression that broader protection is afforded by our State privilege than by the fifth amendment. This court has so held in one case. See State v. Phinney, 117 N.H. 145, 146, 370 A.2d 1153, 1153-54 (1977) (State Constitution requires proof of voluntariness of confession beyond a reasonable doubt, not just by a preponderance of the evidence as required by due process and the fifth amendment).
So too, Massachusetts has found that its State constitutional privilege provides broader protection than the federal constitutional privilege provides. In 1784 our State incorporated verbatim the language of the Massachusetts privilege into our constitution. Compare N.H. CONST, pt. I, art. 15 with MASS. Const, pt. I, art. 12; Attorney General v. Colleton, 387 Mass. 790, 444 N.E.2d 915 (1982). These sections provide that “[n]o subject shall be ... compelled to accuse [,] or furnish evidence against himself.” The Supreme Judicial Court of Massachusetts has observed:
“[T]he words of art. 12, ‘or furnish evidence against himself,’ may be presumed to be intended to add something to the significance of the preceding language, ‘[n]o subject shall be . . . compelled to accuse . . . himself.’ [citation omitted]. We have consistently held that art. 12 requires a broader interpretation than that of the Fifth Amendment.”
Colleton, supra at 796, 444 N.E.2d at 919.
Under our State Constitution, the prohibition against compelled self-accusation equates with compelled testimony. The prohibition against compelled furnishing of evidence may go further to protect *263evidence otherwise considered to have been real, not testimonial, in nature. Those matters, however, must be addressed in future cases as this court determines the scope and policy of the State constitutional privilege.
No such problems of real versus testimonial evidence are presented in this case. Contrary to the majority’s conclusion, the evidence in this case is clearly testimonial. The police officer’s testimony related the simple fact of the defendant’s refusal to submit to a BAC test. Although it is not clear from the record, we can only conclude that the defendant’s refusal was manifested in the form of some communication, either verbally or by assertive conduct, which expressed the defendant’s state of mind at the time to refuse to submit to a test. Unlike Arsenault, this refusal was not merely a display of external physical characteristics, but was a communication within the realm of the self-incrimination protection. Cf. Neville, 459 U.S. at 562 (Court declined to analyze whether the refusal was or was not testimonial, given its holding that the evidence was not compelled).
We next turn to the central question in this case: whether the evidence was compelled. The Neville Court reasoned that the compulsion inherent in the South Dakota scheme — a scheme identical in its effect to that at issue in this case — compelled merely a choice by the defendant. The Court then distinguished different kinds of choices which a defendant could or could not lawfully be required to make. On the one hand, the Court observed that compelling the defendant to take the witness stand against his wishes left the defendant with a “choice” of involuntary self-accusation, perjury or continued refusal to testify (risking contempt). Neville, 459 U.S. at 563. These choices, the Court recognized, were constitutionally impermissible, as were alternatives where a defendant must “submit to a test so painful, dangerous, or severe, or so violative of religious beliefs, that almost inevitably a person would prefer ‘confession.’” Id.
The Neville Court then reasoned that:
“The simple blood-alcohol test is so safe, painless, and commonplace . .. that the State could legitimately compel the suspect, against his will, to accede to the test. Given, then, that the offer of taking a blood-alcohol test is clearly legitimate, the action becomes no less legitimate when the State offers a second option of refusing the test, with the attendant penalties for making the choice.”
Id. at 563 (citations omitted).
The Court’s reasoning in Neville thus clearly acknowledges a distinction between the admission of evidence of the defendant’s refusal *264to take a BAC test and the prohibition upon the prosecutor’s or the judge’s commenting upon the defendant’s refusal to testify. Id. at 560; see Griffin v. Illinois, 380 U.S. 609 (1965); see also Carter v. Kentucky, 450 U.S. 288 (1981) (upon defendant’s request, judge must instruct the jury to draw no adverse inference from defendant’s failure to testify). Under Neville, evidence of the defendant’s refusal to take a blood test is admissible against him because the compulsion to take the test is permissible. On the other hand, under Griffin, evidence offered by the prosecutor of the defendant’s refusal to testify is not permitted because the act of the defendant’s testimony cannot be compelled.
The fact that the underlying act of submitting to a test may be compelled does not automatically mean that refusal to submit to the test is admissible evidence. Schmerber and Arsenault did not analyze the extent of compulsion inherent in obtaining the evidence, because the cases concluded that the evidence was not testimonial. Therefore, an examination of the scope of the self-incrimination privilege was not required in those cases. In the case before us, our attention focuses on the degree of compulsion used to produce the defendant’s refusal in terms of the scope of the State privilege against self-incrimination.
This court has held that part I, article 15 of the State Constitution grants broader protection than the fifth amendment of the Federal Constitution. See State v. Phinney, 117 N.H. at 146, 370 A.2d at 1153-54. Broader protection in the sense of permissible compulsion means that the State may use less coercion to obtain evidence under the State privilege than it may under the federal privilege.
Attorney General v. Colleton, 387 Mass, at 793-94, 444 N.E.2d at 917 explains the policy behind the Massachusetts privilege as follows:
“It reflects many of our fundamental values and most noble aspirations: our unwillingness to subject those suspected of crime to the cruel trilemma of self-accusation, perjury or contempt; our preference for an accusatorial rather than an inquisitorial system of criminal justice; our fear that self-incriminating statements will be elicited by inhumane treatment and abuses; our sense of fair play which dictates ‘a fair state-individual balance by requiring the government to leave the individual alone until good cause is shown for disturbing him and by requiring the government in its contest with the individual to shoulder the entire load,’ . . . our distrust of self-deprecatory statements; and our realization that the privi*265lege, while sometimes ‘a shelter to the guilty,’ is often ‘a protection to the innocent.’ ” (Citations omitted.)
See also Jackson v. Denno, 378 U.S. 368, 386 (1964); Lego v. Twomey, 404 U.S. 477, 485 (1972) (under the fifth amendment, admission of an involuntary confession violates the Federal Constitution not because it is inherently untrustworthy, but because it offends the underlying principle that the State must prove guilt by independently and freely secured evidence).
Again, we must disagree with the majority’s conclusion that “it is not reasonably descriptive to say that the State imposes a choice.” The extent of coercion in the statutory scheme at issue here is considerable. The defendant’s refusal to submit is not the product of a free choice. The choice of submitting or refusing to submit has been imposed upon the defendant by the State. The consequences of not submitting to a BAG test are widely known to yield the loss of a driver’s license for ninety days or one year depending upon the driver’s prior history.
Admission into evidence of the defendant’s refusal to take a BAG test, akin to admission of a. confession of guilt, has special meaning to a fact-finder, and, for practical purposes, inevitably leads to a conviction. See State v. Phinney, 117 N.H. at 147, 370 A.2d at 1154. The defendant’s election between two alternatives, both bad from the defendant’s perspective, is a compelled choice. The fact that election of only one of the available “choices” produces testimonial evidence, while election of the other yields only physical evidence, does not remove the choice from the protection of the State testimonial privilege. The existence of a “choice” does not lessen the underlying compulsion inherent in the statutory scheme.
Given the special weight which evidence of the defendant’s refusal to submit to a BAG test will have with the fact-finder, the defendant will be faced at trial with yet another choice of consequence under the State testimonial privilege — the choice of whether or not to testify. Effectively rebutting evidence of a refusal to take a BAC test, like rebutting a confession, will ususally require the testimony of the defendant. See State v. Phinney, 117 N.H. at 147, 370 A.2d at 1154 (1977). This “choice” of whether to testify is really no choice at all, for it goes to the heart of the testimonial privilege itself; that is, protecting the defendant from the “cruel trilemma of self-accusation, perjury or contempt.” Attorney General v. Colleton, 387 Mass, at 793, 444 N.E.2d at 917.
To the jury, the defendant’s silence at trial, even without comment by a prosecutor and even with an instruction from the court, may appear to be part of a continuing cover-up. The defendant’s failure *266to rebut the evidence of his refusal to submit to a BAC test creates an adverse inference of guilt. Thus, the statutory scheme yields the final “evidence” furnished by the defendant to secure his own conviction. Carried to its logical end result, this previously suspect degree of compulsion to testify becomes constitutionally impermissible.
There may be situations in which the defendant’s refusal to submit to a BAC test is relevant for some purpose other than proving intoxication. For example, the refusal may be probative of whether the defendant understood his rights or was competent at the time in question. In such cases, the evidence of the defendant’s refusal may be admitted for the limited purpose at issue, provided that the probative value outweighs the prejudicial effect.
Accordingly, we would hold that the State may request that a defendant take a BAC test and may impose appropriate penalties for the defendant’s refusal to comply with that request as an incentive to induce compliance. However, under the State privilege against compelled self-accusation and furnishing of evidence, a refusal so elicited cannot be used as evidence of the fact sought to be proved by the results of the requested BAC test. In the case before us, the conviction of the defendant was based on evidence in violation of the privilege. We would therefore reverse the conviction and remand.